TO BE PUBLISHED

               Suprrittr (Courf of 7,firttfuritv
                              2016-SC-000216-KB


KENTUCKY BAR ASSOCIATION                                                MOVANT



V.                            IN SUPREME COURT



CHRISTINA ROSE EDMONDSON                                           RESPONDENT
KBA MEMBER NO. 91597


                             OPINION AND ORDER

      Christina Rose Edmondson was admitted to practice law on October 9,

2006. Edmondson's bar roster address is P.O. Box 191, Hebron, KY 41048,

and her KBA number is 91597.

       Pursuant to Supreme Court Rule (SCR) 3.210 a number of disciplinary

matters came before the Board of Governors (the Board) of the Kentucky Bar

Association (KBA) as default cases. The Board recommended that Edmondson

be suspended from the practice of law for 180 days; that she be required to

attend the Ethics and Professional Enhancement Program (EPEP) prior to

reinstatement; that she reimburse a former client in the amount of $500.00;

and that she pay the costs of this proceeding in the amount of $538.66.

Finding sufficient cause to do so, we accept, with modification, the Board's

recommendation.
                                  I. BACKGROUND.

       The charges against Edmondson arose from incidents reported in three

separate KBA files.

A.     KBA File No. 22850.

       The Inquiry Commission of the KBA received allegations that Edmondson

was engaged in unprofessional conduct. Pursuant to SCR 3.160(2), the

Commission conducted an investigation and discovered that Edmondson had

noticed the deposition of Lee Jacobs for May 22, 2014. On that date, the court

reporter placed Mr. Jacobs under oath and Edmondson questioned him

regarding demOgraphic and other background information. Edmondson then

permitted a paralegal to complete the deposition. Based on its investigation,

the Commission issued a Complaint advising Edmondson of the allegations

and requesting that she provide additional information. The Boone County

Sheriff served the Complaint on Edmondson. She did not respond.

      The Commission then issued a Charge against Edmondson, alleging that

she violated: SCR 3.130(5.5)(a), which states that "a lawyer shall not practice

law in a jurisdiction in violation of the regulation of the legal profession in that

jurisdiction, or assist another in doing so;" and SCR 3.130(8.1)(b), which states

that a lawyer shall not "knowingly fail to respond to a lawful demand for

information from an admissions or disciplinary authority." The Boone County

Sheriff served the Charge on Edmondson. She did not respond.




                                          2
B.    File No. 23568.

      In March 2015, the Office of Bar Counsel received a complaint from

Tanya Ray, who alleged that she asked Edmondson to assist with, recovering

$7,593.00 from the City of Covington. Ms. Ray gave Edmondson an advance

fee in the amount of $500.00, which included $180.00 for the filing fee, and

she agreed to pay Edmondson a percentage of whatever was recovered from the

City. Edmondson never took any action against the City, and she did not

respond to Ray's numerous requests for information.

      The Commission mailed a copy of the complaint to Edmondson.

Someone other than Edmondson signed for the complaint so the Commission

forwarded the complaint to the Boone County Sheriff for service. When the

sheriff was unable to serve Edmondson, the Commission served the Executive

Director of the KBA pursuant to SCR 3.175. The Director mailed a copy of the

complaint to Edmondson. Edmondson did not respond. The Commission then

prepared a three count Charge, alleging that Edmondson violated: (1) SCR

3.130(1.3) for failing to "act with reasonable diligence and promptness in

representing a client;" (2) SCR 3.130(1.4)(a)(2) by failing to "consult with [her]

client about the means by which the client's objectives are to be accomplished;"

and (3) SCR 3.130(1.4)(a)(4) by failing to "promptly comply with reasonable

requests for information." The Commission attempted to serve Edmondson

with the Charge, but was unsuccessful. Therefore, it served the Executive

Director, who was also unsuccessful in serving Edmondson. The Commission

then submitted this matter to the Board.


                                          3
C.    File No. 23684.

      Marcy Miller and Keith Rings retained Edmondson to represent them in

two matters in Clermont County, Ohio. Miller and Ring, dissatisfied with

Edmondson's representation, filed a complaint with the KBA alleging that

Edmondson misrepresented the amount of work she had performed, failed to

make court appearances, did not take appropriate action to protect their

interests, and did not respond to requests for information. Miller and Ring also

alleged that Edmondson, who had been evicted from her office, failed to pay

them $22,000.00 for office furnishings and decor they had provided to her.

The Commission mailed a copy of the complaint to Edmondson, but someone

other than Edmondson signed the return receipt card. The Commission then

forwarded the complaint to the Boone County Sheriff for service; however, the

sheriff was not able to serve Edmondson. The Commission then served the

Executive Director of the KBA, who mailed a copy of the complaint to

Edmondson. Again, someone other than Edmondson signed the return receipt

card. Edmondson did not respond to the complaint.

      Based on the preceding, the Commission issued a four count Charge

against Edmondson alleging that she violated: (1) SCR 3.130(1.3) by failing to

"act with reasonable diligence and promptness in representing a client;" (2)

SCR 3.130(1.4)(a)(2) by failing to "reasonably consult with the client about the

means by which the client's objectives are to be accomplished;" (3) SCR

3.130(1.4)(a)(4) by failing to "promptly comply with reasonable requests for

information;" and (4) SCR 3.130(8.4)(c) by "engag[ing] in conduct involving
dishonesty, fraud, deceit or misrepresentation." The Commission mailed the

Charge to Edmondson and, when she did not respond, the Commission served

the Executive Director. The Executive Director mailed the Charge to

Edmondson. Again, she did not respond, and the Commission then submitted

this matter to the Board.

D.    Prior Discipline.

      On January 15, 2016, Edmondson was suspended from the practice of

law for non-payment of her 2015-16 bar dues and for failure to obtain

sufficient CLE credits for the 2014-15 educational year.

E.    Proceedings by the Board.

      On January 15, 2016, the Board considered the Charges against

Edmondson. Two of the nineteen members present recused. The remaining

seventeen members voted unanimously to find Edmondson guilty of all counts

in File Nos. 22850 and 23568, and of the first three counts in File No. 23684.

Six of the members present voted to find Edmondson not guilty of the fourth

count in File No. 23684 while the remaining eleven members voted to find her

guilty of that count. Thus a majority of the members voted to find Edmondson

guilty of all counts. Thirteen members recommended a suspension of 180 days

with attendance and completion of EPEP and payment of $500.00 to Ray as

conditions. The remaining four members recommended a suspension of 181

days with the only condition being payment of $500.00 to Ray. All members

recommended that Edmondson be held responsible for payment of the costs

associated with this action.


                                        5
                                   II. ANALYSIS.

       Having reviewed the record, and noting Edmondson's failure to respond,

we agree with and adopt the Board's findings that Edmondson is guilty of the

charged offenses. Furthermore, we agree, for the most part, with the Board's

recommended discipline. As noted above, Edmondson is currently under

suspension for failing to comply with CLE requirements and failing to pay bar

dues. The Board did not address whether its recommended 180-day

suspension and Edmondson's current suspension should run concurrently or.

consecutively. We hold that the two suspensions should run consecutively.

      In Kentucky Bar Ass'n v. Carter, 986 S.W.2d 448, 449 (Ky. 1999) this

Court suspended an attorney from practicing law for failing to comply with CLE

requirements. After entry of the order of suspension, the attorney continued to

practice law. This Court then suspended the attorney for 180 days for his

unauthorized practice of law and ran that suspension consecutive to his CLE

deficiency suspension. Edmondson's conduct herein - misrepresenting the

status of cases to her clients, failing to respond to her clients, permitting a

paralegal to practice law, and retaining a fee when no work had been performed

- merits discipline consistent with that imposed in Carter. Therefore, we adopt

the Board's recommendation that Edmondson be suspended for 180 days, that

she reimburse Ray in the amount of $500.00, that she attend and complete

EPEP, and that she pay the costs associated with this action.

      ACCORDINGLY, IT IS ORDERED THAT:




                                          6
 1   Christina Rose Edmondson, KBA Number 91597, is found guilty of

     violating SCR 3.130(5.5)(a) and SCR 3.130(8.1)(b) as set out in KBA File

     No. 22850; SCR 3.130(1.3); SCR 3.130(1.4)(a)(2); and SCR

     3.130(1.4)(a)(4) as set out in KBA File No. 23568; and SCR 3.130(1.3);

     SCR 3.130(1.4)(a)(2); SCR 3.130(1.4)(a)(4); and SCR 3.130(8.4)(c) as set

     out in KBA File No. 23684;

2.   Edmondson is suspended from the practice of law for 180 days to run

     consecutively with her current suspension. That is to say, the 180-day

     suspension we impose today shall not begin to run until such time as

     Edmondson, upon compliance with the continuing legal education

     requirements of SCR 3.661 and payment of bar dues, applies for and is

     granted reinstatement from her previous suspension;

3.   Pursuant to SCR 3.510(2), Edmondson's 180-day suspension shall

     expire by its own terms upon the filing with the Clerk and Bar Counsel of

     an affidavit of compliance with the terms of the suspension, unless Bar

     Counsel files an opposition to the termination of suspension with the

     Inquiry Commission pursuant to SCR 3.510(2);

4.   Edmondson must, at her expense, attend and successfully complete the

     KBA Ethics and Professional Enhancement Program within one year of

     the date of this Opinion and Order. Edmondson will not apply for CLE

     credit of any kind based on her attendance at said Program and must

     furnish a release and waiver to the Office of Bar Counsel to review her

     records with the CLE Commission for one year from the completion of
     said Program to verify that she has not reported any hours to the CLE

     Commission based on her attendance;

5.   If she has not already done so, Edmondson is directed to promptly return

     all file materials in her possession or control to each of her prior clients

     involved in these charges;

6.   Edmondson shall make restitution to Ms. Ray in the amount of $500.00;

7.   If she has not already done so, Edmondson shall, pursuant to SCR

     3.390(b), notify, in writing, within ten days from the entry of this Opinion

     and Order, all courts in which she has matters pending and all clients

     she is currently representing of her inability to provide further legal

     services and provide the Office of Bar Counsel with a copy of all such

     notice letters, or with a certification that she has no active clients,

     whichever is applicable. To the extent possible and to the extent she has

     not already done so, Edmondson must immediately cancel and cease any

     advertising activities in which she is engaged; and

8.   Finally, pursuant to SCR 3.450, Edmondson is directed to pay the costs

     of this action, $538.66, for which execution may issue from this Court

     upon finality of this Opinion and Order.

     All sitting. All concur.

     ENTERED: August 25, 2016.




                                        8